     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 1 of 12 Page ID #:4629



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      KATHERINE A. RYKKEN (Cal. Bar No. 267196)
 4    Assistant United States Attorney
      Major Frauds Section
 5    VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorneys
 6    Public Corruption and Civil Rights Section
           1500 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-0647
           Facsimile: (213) 894-0141
 9         E-mail:    katherine.rykken@usdoj.gov
                      veronica.dragalin@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO-1

15               Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                               FOR DEFENDANT CARLOS FERNANDEZ;
16                    v.                       EXHIBIT

17    CARLOS FERNANDEZ,                        Hearing Date: March 2, 2020
                                               Hearing Time: 9:00 a.m.
18               Defendant.                    Location:     Courtroom of the
                                                             Hon. S. James Otero
19

20         Plaintiff United States of America, by and through its counsel
21    of record, the United States Attorney for the Central District of
22    California and Assistant United States Attorneys Katherine A. Rykken
23    and Veronica Dragalin hereby files its Sentencing Position with
24    respect to defendant Carlos Fernandez.
25    //
26    //
27    //
28    //
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 2 of 12 Page ID #:4630



 1         This Position is based upon the attached memorandum of points

 2    and authorities and exhibit, the files and records in this case, and

 3    such further evidence and argument as the Court may permit.

 4
       Dated: February 18, 2020            Respectfully submitted,
 5
                                           NICOLA T. HANNA
 6                                         Acting United States Attorney

 7                                         BRANDON D. FOX
                                           Assistant United States Attorney
 8                                         Chief, Criminal Division

 9

10                                         KATHERINE A. RYKKEN
                                           VERONICA DRAGALIN
11                                         Assistant United States Attorneys

12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 3 of 12 Page ID #:4631



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.      INTRODUCTION
 3            On November 20, 2019, defendant Carlos Fernandez (“defendant” or

 4    “Fernandez”) was found guilty by jury trial on six counts,

 5    specifically conspiracy to engage in the business of dealing in

 6    firearms without a license, in violation of 18 U.S.C. § 371 (count

 7    one), engaging in the business of dealing in firearms without a

 8    license, in violation of 18 U.S.C. § 922(a)(1) (count two),

 9    conspiracy to sell firearms to a prohibited person, in violation of

10    18 U.S.C. § 371 (count four), selling a firearm to a prohibited

11    person, in violation of 18 U.S.C. § 922(d)(1) (count seven), and

12    aiding and abetting false statements in a firearm licensee’s records,

13    in violation of 18 U.S.C. § 924(a)(1)(A) (counts ten and eleven).

14            On January 27, 2020, the United States Probation Office (“USPO”)

15    disclosed its Presentence Investigation Report (“PSR”) but did not

16    disclose a Sentencing Recommendation Letter in this matter.            (Dkt.

17    317.)    The PSR calculated a total offense level of 26 and a Criminal

18    History Category I, resulting in a Guideline Sentence range of 63 to

19    78 months.    The government concurs with the PSR calculations.

20            The government recommends that the Court impose the following

21    low-end sentence: (a) 63 months of imprisonment; (b) three years of

22    supervised release; and (c) a special assessment of $600.           The

23    government submits that such a sentence would be sufficient, but not

24    greater than necessary, to meet the sentencing goals set forth in 18

25    U.S.C. § 3553(a).

26    II.     FACTUAL BACKGROUND
27            At the time of the offenses, defendant was a detective with the

28    Gardena Police Department.      He was a peace officer, and a sworn
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 4 of 12 Page ID #:4632



 1    member of a law enforcement agency who was paid on a full-time basis.

 2    (PSR ¶ 23.)    From 2015 through 2017, defendant and co-defendant

 3    Edward Arao (“Arao”) worked in concert to purchase and sell 87

 4    firearms, using their status as police officers to facilitate the

 5    purchase and sale of rare and valuable firearms.          (PSR ¶ 32.)

 6          From May 2016 to December 2017, defendant negotiated and

 7    arranged the sale of ten firearms with co-defendant Oscar Camacho,

 8    Jr. (“Camacho Jr.”), who was a convicted felon at the time.

 9    Defendant communicated directly with Camacho Jr. to negotiate and set

10    up these sales, but transferred the firearms to co-defendant Oscar

11    Camacho, Sr. (“Camacho Sr.”) and Rafael Camacho Maravilla (“Camacho

12    Maravilla”), Camacho Jr.’s father and brother, respectively.            (PSR

13    ¶ 39.)   Text messages between defendant and Camacho Jr. included

14    conversations regarding the types of handguns Camacho Jr. was

15    interested in purchasing and the pricing for those handguns.            In one

16    discussion, Camacho Jr. indicated that he was waiting for his father

17    to be available to participate in a transaction.          In another,

18    defendant told Camacho Jr. that he wanted to keep three handguns for

19    himself, and Camacho Jr. responded: “nah you said they were for me.”

20    Defendant replied: “[i]ma need the guys who’s name it’s in to be

21    available.”    (PSR ¶ 40.)    These text messages indicate that defendant

22    was fully aware Camacho Jr. was the actual buyer of the firearms, and

23    that he was repeatedly facilitated having family members complete the

24    ATF forms required for purchasing guns.        As a law enforcement

25    officer, defendant knew or had reason to know that Camacho Jr. was

26    prohibited from purchasing firearms, but nevertheless repeatedly sold

27    him guns to make money.      Not only did defendant know that Camacho Jr.

28    was purchasing these guns for himself, defendant knew that Camacho

                                            2
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 5 of 12 Page ID #:4633



 1    Jr. was using these guns.      See, e.g., Trial Exhibit 175A (Camacho Jr.

 2    writing “when I fire it”); Trial Exhibit 182A (defendant writing: “U

 3    can bring pops to do the paperwork and I can take the paper he signs

 4    out there when I deliver the guns and then you can go and have a
 5    great time!).
 6          On July 24, 2016, defendant sold two firearms to co-defendant

 7    Bianca Ibarria (“Ibarria”), one of which defendant knew was for co-

 8    defendant Adalberto de Jesus Vazquez Pelayo, Jr. (“Pelayo”).

 9    Defendant communicated solely with Pelayo to set up the transaction,

10    received payment from Pelayo, and encouraged Pelayo to have Ibarria

11    complete the transfer of the firearms because Pelayo was prohibited

12    from purchasing the firearm.       (PSR ¶ 41.)

13          Defendant repeatedly demonstrated a complete disregard for the

14    law throughout his criminal conduct in dealing in firearms without a

15    license and facilitating straw purchases, including to prohibited

16    persons.   For example, when asked by a gun customer, “How do crooks
17    do it?”, defendant responded: “A parent old lady wife girlfriend lol
18    or anyone else.”     Trial Exhibit 46A; see also Trial Exhibit 50A (in
19    communicating with a customer who wanted a firearm in Mexico,

20    defendant wrote: “U would have to buy it here what u do with it I

21    can’t control that lol”).      Defendant also repeatedly demonstrated a

22    lack of respect for law enforcement.        For example, when Camacho Jr.

23    asked defendant if they would have to wait to do the next gun

24    transaction, defendant responded: “Bro I’m going on vac. In 15 days

25    and I need Money .. lol so we can do it fuck the feds..”           Trial
26    Exhibit 171A; see also Trial Exhibit 173A (defendant warning Camacho

27    Jr.: “Friend be careful with the fucking pigs 🐷 they give tickets
28    for using a cellphone while driving ”).
                                            3
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 6 of 12 Page ID #:4634



 1    III. THE PRESENTENCE INVESTIGATION REPORT AND GUIDELINES CALCULATIONS
 2         On January 27, 2020, the USPO disclosed its PSR.           (Dkt. 317.)

 3    The PSR calculated a total offense level of 26, starting with a base

 4    offense level 14 pursuant to U.S.S.G. § 2K2.1(a)(6), a 6-level

 5    enhancement for the number of firearms under U.S.S.G.

 6    § 2K2.1(b)(1)(C), a 4-level enhancement for trafficking in firearms

 7    under U.S.S.G. § 2K2.1(b)(5), and a 2-level enhancement for abuse of

 8    trust under U.S.S.G. § 3B1.3.       (Id.)

 9         The government concurs with this calculation.          With respect to

10    the gun trafficking enhancement, U.S.S.G. § 5K2.1(b)(5) provides a

11    four-level enhancement “[i]f the defendant engaged in the trafficking

12    of firearms.”    Application Note 13 further explains the applicability

13    of this enhancement, which has two components: (i) defendant

14    transferred or otherwise disposed of two or more firearms to another

15    individual; and (ii) defendant knew or had reason to believe that

16    such conduct would result in the disposal of a firearm to an

17    individual whose possession of the firearm would be unlawful.            An

18    “individual whose possession of the firearm would be unlawful” is

19    further defined as an individual who has a prior conviction for a

20    controlled substance offense, among other things.          Here, defendant

21    was charged with conspiring to dispose of 10 firearms to Camacho Jr.,

22    a felon convicted of a controlled substance offense.           The jury found

23    defendant guilty of this conspiracy and of a substantive count of

24    disposing of a firearm to a felon.        This enhancement therefore

25    applies.

26         With respect to the abuse of trust enhancement, U.S.S.G. § 3B1.3

27    provides a two-level enhancement “[i]f the defendant abused a

28    position of public or private trust ... in a manner that

                                            4
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 7 of 12 Page ID #:4635



 1    significantly facilitated the commission or concealment of the

 2    offense.”   The Ninth Circuit has recognized that “police officers are

 3    accorded public trust to enforce the law.         The public, including

 4    fellow law enforcement agents, expect that police officers will not

 5    violate the laws they are charged with enforcing.” United States v.

 6    Foreman, 926 F.2d 792, 796 (9th Cir. 1990) (holding that “district

 7    court correctly concluded that Foreman’s use of her position as a

 8    police officer constituted an abuse of a position of public trust”

 9    under 3B1.3); see also United States v. Hale, 685 F.3d 522, 546, (5th

10    Cir. 2012) (“Police officers hold positions of public trust.”);

11    United States v. Rehal, 940 F.2d 1, 5 (1st Cir. 1991) (“Needless to

12    say, a police officer occupies a position of public trust, and the

13    commission of a crime by a police officer constitutes an abuse of

14    that trust.”).

15         The Ninth Circuit has repeatedly upheld the abuse of trust

16    enhancement as applied to law enforcement officers committing crimes.

17    United States v. Duran, 15 F.3d 131, 132 (9th Cir. 1994) (upholding

18    3B1.3 enhancement where defendant was a sheriff’s deputy with the

19    LASD accused of stealing money seized in connection with the arrest

20    of suspected drug dealers and money launderers); see also United

21    States v. Pascucci, 943 F.2d 1032, 1037 (9th Cir. 1991) (upholding

22    abuse of trust enhancement for U.S. Marshal convicted of attempted

23    extortion).    Courts have also recognized “that 3B1.3 is applicable

24    when an officer uses special knowledge, access, or both, that has

25    been obtained by virtue of his or her status as an officer to

26    facilitate substantially the offenses in question.”          United States v.

27    Williamson, 53 F.3d 1500, 1525, (10th Cir. 1995) (citations omitted).

28         Here, as supported by evidence introduced at trial, defendant’s

                                            5
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 8 of 12 Page ID #:4636



 1    status as a law enforcement officer was essential to his illegal gun

 2    business scheme.     The reason defendant was able to make money by

 3    repeatedly purchasing and then reselling guns at a profit is because

 4    of California’s restrictions on “off-Roster” firearms.           In

 5    California, licensed dealers can only sell off-Roster firearms to law

 6    enforcement officers to be used in the discharge of their duties.

 7    For that reason, these firearms are difficult to get and therefore

 8    expensive in California.      Defendant repeatedly bragged to people that

 9    he could use his law enforcement status as a police officer with the

10    Gardena Police Department to buy these types of guns, including from

11    out of state, for a cheaper price and sell them at a higher price to

12    non-law enforcement individuals.          For that reason, the abuse of trust

13    enhancement is appropriate in this case.

14          With respect to criminal history, the USPO concluded that

15    defendant has zero criminal history point, resulting in a Criminal

16    History Category of I.      (PSR ¶ 74.)     The government concurs with this

17    calculation.

18          With a total offense level of 26 and a Criminal History Category

19    I, the Guidelines Sentence range is 63 to 78 months.           (PSR ¶ 105.)

20    IV.   SENTENCING RECOMMENDATION
21          The government respectfully requests that the Court adopt the

22    factual findings and criminal history calculation of the PSR in this

23    matter, and the additional information in this sentencing position.

24    In accordance with the factors listed in 18 U.S.C. § 3553(a), the

25    government recommends that the Court impose the following low-end

26    sentence: (a) 63 months of imprisonment; (b) three years of

27    supervised release; and (c) a special assessment of $600.

28

                                            6
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 9 of 12 Page ID #:4637



 1         A.     Nature and Circumstances of the Offense
 2         The Gun Control Act requires a person to be a licensed dealer

 3    before engaging in the business of dealing in firearms.           18 U.S.C.

 4    § 922(a).   A licensed dealer is required to maintain accurate records

 5    of all firearms received and sold, 18 U.S.C. § 923(g), and may not

 6    sell firearms to prohibited classes of persons such as minors and

 7    convicted felons.     18 U.S.C. §§ 922(b) & (d).      “It is through such

 8    controls that Congress has sought to curtail criminal activities in

 9    which firearms are used and to be able to more readily trace firearms

10    which have been used unlawfully.”         United States v. Jackson, 352 F.

11    Supp. 672, 677 (S.D. Ohio 1972), aff’d, 480 F.2d 927 (6th Cir. 1973).

12    At the same time, “Congress did not intend to place unnecessary

13    restrictions on law-abiding citizens.” Id.

14         Defendant’s conduct is behavior that facilitates the use of

15    firearms in criminal activities.          Defendant knowingly sold firearms

16    to a convicted felon, Camacho Jr.         At the time federal agents

17    executed a search warrant at Camacho Jr.’s home in December 2017,

18    Camacho Jr. was in the residence with ready access to ten firearms,

19    nine of which were purchased through defendant.          Along with ten

20    firearms and ammunition, agents recovered cocaine, methamphetamine,

21    and heroin, as well as indicators of drug trafficking, such as scales

22    and over $12,000 cash.      Camacho Jr. was prohibited from possessing

23    guns because, as a convicted felon, he was more dangerous and likely

24    to reoffend.    Instead of respecting that limitation, defendant put

25    deadly weapons into this felon’s hands without regard for the

26    consequences.    Defendant’s actions contributed to the dangerous

27    combination of a convicted felon being in possession of large

28    quantities of drugs and cash, with ready access to guns that are

                                            7
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 10 of 12 Page ID #:4638



 1    often used by drug traffickers to protect their stash.           Although

 2    fortunately no violence resulted in this case, these circumstances

 3    should be taken into account in fashioning an appropriate sentence.

 4          Furthermore, defendant and his co-conspirator put 86 firearms,

 5    the great majority of which were off-Roster firearms, in the hands of

 6    people who could not lawfully purchase those guns from licensed

 7    dealers in California.      Defendant ignored the dangerous nature of his

 8    conduct, in flagrant disregard of his duties and oath as a law

 9    enforcement officer, and did so because he was motivated to make

10    money.     The offense conduct warrants the recommended prison sentence.

11          B.     History and Characteristics of Defendant
12          Defendant served as a police officer with the Gardena Police

13    Department for nearly twenty years.        Defendant no doubt performed

14    good deeds during the course of his career, and the government

15    recognizes and commends defendant for his public service in a

16    demanding and difficult job.       The PSR summarizes six reference

17    letters1 submitted to the USPO, some of which come from defendant’s

18    fellow police officers and highlight defendant’s career

19    accomplishments as a police officer. (PSR ¶ 85.)          However,

20    defendant’s attitude towards his fellow law enforcement officers as

21    demonstrated through his own words during the course of this

22    investigation paint a different picture.         As discussed above,

23    defendant repeatedly demonstrated a complete disregard for the law

24    and a lack of respect for law enforcement officers.           In addition to

25    the messages introduced at trial, defendant’s private conversations

26    with additional gun customers further evidence this disrespectful

27

28
            1   The government has not received copies of these letters.
                                          8
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 11 of 12 Page ID #:4639



 1    attitude toward the law and his fellow officers.          For example, in one

 2    Instagram message exchange with another individual, defendant wrote:

 3    “Well I shot two and they all been clean so don’t look forward to

 4    turning in the shoes or getting tired my brotha[.] And one was off

 5    duty lol 😂 nada paso but drunk as fuck ! ”           (Exhibit A.)
 6    Defendant’s use of “lol [laugh out loud]” and smiley faces to

 7    describe an off-duty shooting while he was drunk demonstrates a

 8    complete disrespect for the grave circumstances that surround any

 9    police officer shooting.      Later in the conversation, defendant and

10    this same individual discussed a photograph of another individual

11    wearing a gold, holstered gun.       Defendant commented: “Selling coca

12    got him this gun lol[.] 6k gun and $20 hostler.”          The other

13    individual responded: “That’s why you need to sell holsters.            Make

14    money that way.”     (Exhibit A.)    Defendant’s casual attitude toward

15    drug dealers selling cocaine to buy expensive guns (like the ones

16    defendant marketed and sold) further demonstrate a disrespect for the

17    law.

18           As a police officer, defendant took an oath to serve and protect

19    his community.     Instead, he abused his position as a law enforcement

20    officer to get access to off-Roster firearms at good prices and from

21    out of state, to then turn around and sell them for a profit.

22    Defendant’s history and characteristics warrant the recommended

23    sentence.

24           C.   Need to Reflect the Seriousness of the Offense, Promote
                  Respect for the Law, and Afford Adequate Deterrence to
25                Criminal Conduct
26           The sentence must satisfy defendant’s need for punishment or

27    rehabilitation, as well as society’s need to reflect the seriousness

28    of the offense, promote respect for the law, provide just punishment

                                            9
     Case 2:18-cr-00121-PSG Document 339 Filed 02/18/20 Page 12 of 12 Page ID #:4640



 1    for the offense, and afford adequate deterrence.          The seriousness of

 2    this offense and defendant’s conduct evidencing a lack of respect for

 3    the law are aggravating factors.

 4          There is a strong need for the sentence to deter defendant and

 5    others from committing future crimes.         18 U.S.C. §3553(a)(2)(B) (the

 6    sentence imposed is required “to afford adequate deterrence to

 7    criminal conduct,” which encompasses both specific and general

 8    deterrence).    A sentence that provides for specific and general

 9    deterrence is necessary.      A 63-month term of imprisonment will

10    provide specific deterrence by reminding defendant that obeying the

11    law is more important than lining his pockets.          In addition, a

12    substantial custodial sentence is warranted in light of the need to

13    deter individuals like defendant who unlawfully deal in firearms, and

14    will effectively deter future corrupt conduct by law enforcement

15    officers.    The recommended sentence would provide both specific and

16    general deterrence and just punishment for the offense in this case.

17    V.    CONCLUSION
18          For the foregoing reasons, the government respectfully requests

19    that the Court impose the following sentence: (a) 63 months of

20    imprisonment; (b) three years of supervised release; and (c) a

21    special assessment of $600.

22

23

24

25

26

27

28

                                            10
